WatebmaN, J.
Plaintiff’s mortgage was first made- and recorded, and the sol© question we have to determine is, was the description given therein of the property sufficient to afford constructive notice to subsequent lien-holders ?' The mortgage purports to be made by James Caul, “in the-county of Mahaska and the state of Iowa.” The property is thus described: “One sorrel colt, coming two years old,, a standard stallion bred colt called ‘Seattle.’ ” Continuing,, the instrument recites: “It is provided that said James-Caul gives this mortgage on said stallion colt for one-half' interest in said stallion colt.” It is a further condition of said instrument that Caul shall not remove the property “from said county of Mahaska.” It appears clear from this mortgage that Caul owned an interest, at least, in this-horse; that he had the property in Mahaska county; and the-color, age, and name of said animal are given. This is a sufficient description to impart constructive notice to those-subsequently dealing with the property. — Shellhammer v. Jones, 87 Iowa, 520; Brock v. Barr, 70 Iowa, 400.- — Affirmed.